MEMORANDUM **
Vivian Santos Ocampo, a citizen and native of the Philippines, petitions for review from a final order of removal of the Board of Immigration Appeals (“BIA”) denying Ocampo political asylum and withholding of deportation. The BIA summarily affirmed the opinion of an Immigration Judge (“IJ”) holding that Ocampo had not demonstrated past persecution on the basis of political opinion. We have jurisdiction under 8 U.S.C. § 1105a(a) (transitional rules), and we deny the petition.
We review the IJ’s decision for substantial evidence as if it were the BIA’s, because the BIA affirmed without an opinion. See Khup v. Ashcroft, 376 F.3d 898, 902 (9th Cir.2004). We note initially that Ocampo’s claim that the summary affirmance violated her due process rights is foreclosed by Falcon Carriche v. Ashcroft, 350 F.3d 845 (9th Cir.2003) (as amended).
Ocampo produced no evidence that the persecution she alleged at the hands of the New People’s Army (“NPA”) was “actually motivated” by her political beliefs. See Tecun-Florian v. INS, 207 F.3d 1107, 1109 (9th Cir.2000) (citing INS v. Elias-Zacarias, 502 U.S. 478, 483-84, 112 S.Ct. 812, 117 L.Ed.2d 38 (1992)). She did not testify that she held any political opinion, was a member of any political organization, or participated in any political activity. Nor was there any evidence that the NPA asked her about or commented on her political beliefs or that she expressed any political views to them. The NPA’s efforts forcibly to recruit her, without more, are insufficient to find evidence of persecution because of political belief. See id. Further, there was no evidence that the NPA was motivated by any political beliefs imputed to Ocampo. See id. at 1110.
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.